Citation Nr: 1827625	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-19 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974.  

The Veteran died in May 2010 during the pendency of the appeal.  His surviving wife has been substituted as the claimant in the Veteran's appeal.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2016, the appellant testified at a videoconference Board hearing.  

In May 2016, the Board remanded the case for additional development.  

While the case was in remand status, in a January 2018 rating decision, the RO granted service connection for hepatitis C, cirrhosis, hepatocellular carcinoma, and recognition of the Veteran's daughter as a "helpless child," and special monthly compensation based housebound status, and Dependents' Educational Assistance (DEA), for accrued benefits purposes.  In addition, service connection for the cause of the Veteran's death and additional DEA benefits were granted.  This represents a full grant of the benefits sought with respect to those issues.

Remaining on appeal are the three service connection claims identified on the title page that were pending at the time of the Veteran's death.

The appeal is REMANDED to the RO.  VA will notify the Appellant if further action is required.


REMAND

The appellant maintains that the Veteran was entitled to service connection for disability of the left knee, low back, and right shoulder during his lifetime.  As noted in the May 2016 Board remand, it is asserted that the disabilities had their onset during service on March 31, 1972.  In the March 2009 notice of disagreement, it was noted that during boot camp at Parris Island, South Carolina, he fell down while wearing full combat gear, injuring his left knee, and was taken to the sick bay area where he was evaluated and treated for the injury.  It was further noted that during a training exercise aboard ship, while wearing combat gear, when disembarking through a net on the side of the vessel, a fellow service member stepped on his hands causing him to fall down, injuring his back and shoulder, and was taken to the sick bay area where he was evaluated and treated for the injuries.  

The Veteran's service treatment records (STRs) were associated with the file following a September 2008 Personnel Information Exchange System (PIES) request.  The only records dated in 1972 other than dental treatment entries, are the service entrance examination report, dated March 21, 1972; a March 24, 1972, record reflecting issuance of ear plugs; and a May 1972 record reflecting treatment for cellulitis of the hand at a Medical Detachment at Parris Island.  

In an October 2017 response to the RO's September 2017 request for all records pertaining to the Veteran for the period from March 3, 1972 to March 20, 1974, the United States Naval Hospital in Beaufort, South Carolina, stated that no records pertaining to the Veteran were located.  

Although the available STRs do not show the alleged injuries, pursuant to the VA's Adjudication Procedure Manual, M21-1, III.iii.1.C.1.e., the RO must attempt to locate the records in the Joint Legacy Viewer.  As the Board does not have direct access to the JLV, on remand, the RO must check the JLV for all STRs not associated with the claims file. 

As noted in the introduction, service connection has now been granted for hepatitis C, cirrhosis, and hepatocellular carcinoma.  Additionally, recently obtained December 2008 VA treatment records reflecting arthritis of the knees and lumbar spine in July 2008, as well as shoulder symptoms in December 2008, with notation of increased joint pain corresponding with the progression of liver disease, reasonably raises the theory of secondary service connection.  As such, obtaining a VA opinion with respect to the etiology of a left knee disability, a back disability, and a right shoulder disability is warranted.  A direct service connection opinion should be obtained as well, even if additional STRs are not located.

Accordingly, the case is REMANDED for the following actions:

1.  Check the JLV for any relevant STRs not associated with claims file in accordance with VA Adjudication Procedure Manual, M21-1, III.iii.1.C.1.e.  Any records located should be associated with the claims file.  

If such records are unavailable, the claims file must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e). 

2.  After completion of the above, forward the claims file to an appropriate medical professional.  The entire claims file must be reviewed.  

An opinion should be provided as to whether it is at least as likely as not (a 50 percent or greater probability) that a left knee disability, a back disability, or a right shoulder disability, to include arthritis, had (i) its onset during service or (ii) within the initial year after separation or (iii) is otherwise related to his active service, or was (iv) caused by or (v) aggravated by service-connected hepatitis C, cirrhosis, and hepatocellular carcinoma.  

The term "aggravation" means any increase in the claimed disability beyond the natural progress of the disease.  If aggravation is found, the examiner is to identify the baseline level of severity prior to the aggravation.  

A complete rationale or explanation should be provided for any opinion expressed.  

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

